                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:21-CV-00214-MOC-DSC


                OVERTON ROW HOLDINGS LLC et.                     )
                al.,                                             )
                                                                 )
                                  Plaintiffs,                    )
                                                                 )
                v.                                               )
                                                                 )                  ORDER
                CW CONSTRUCTION &                                )
                DEVELOPMENT LLC,                                 )
                                                                 )
                                  Defendant.                     )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Jon P. Tasso and Allison C. Doucette]” (documents ##7-8) filed June 24, 2021.

               For the reasons set forth therein, the Motions will be granted.


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Max O. Cogburn, Jr.


                        SO ORDERED.


Signed: June 24, 2021
